DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104, 108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The specification is objected to because it does not include the following reference sign(s) mentioned in the drawing: 104, 108.  Appropriate corrections are required.
The specification is objected to because it includes the following reference character(s) not mentioned in the drawing: 107.  Appropriate corrections are required.

Claim Objections
Claim 8 is objected to because of the following informalities:  “the support apparatus” in line 1 should be corrected as --the vehicle accessory support apparatus-- for clarity.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “the support formations” in lien 2 should be corrected as --the support formation[[formations]]--.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  “the at least one adjustable engaging member” in line 12 should be corrected as --the at least one horizontally adjustable engaging member-- for clarity.  Appropriate correction is required.

Claim Interpretation
Claims 1, 18, and 24 recite the term, “and/or” in the preamble. For examination purposes, “and/or” is interpreted as --or--.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
Claim 1 recites “at least one or more tensioning members” as an intended use in line 5. However, claim 1 later recites such limitation as a positively recited structural limitation of the instant invention in line 12. This makes the scope of the claim indefinite because it is not clear whether “at least one or more tensioning members” is recited as a positively recited structural limitation of the instant invention or if it is recited as an intended use. For examination purposes, upon a review of the originally filed specification and drawings (i.e. figures 1, 4-6), “at least one or more tensioning members” is interpreted as a positively recited structural limitation of the instant invention. 
Claim 2:
Claim 2 recites “at least one or more tensioning members” in line 2. It is noted that claim 1 (which upon claim 2 depends) recites “at least one or more tensioning members” in line 5. It is not clear whether “at least one or more tensioning members” of claim 2 refers to “at least one or more tensioning members” in claim 1 or if they are separate and distinct from each other. For examination purposes, “at least one or more the at least one or more tensioning members--.
Claim 8:
Claim 8 recites “the support apparatus” in line 1. However, there is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the support apparatus” is interpreted as --the vehicle accessory support apparatus--.
Claim 8 recites “a lifting mechanism” in line 2. It is noted that claim 1 (which upon claim 8 depends) recites “a lifting mechanism” in line 3. It is not clear whether “a lifting mechanism” of claim 8 refers to “a lifting mechanism” of claim 1 or if they are separate and distinct from each other. Also, a review of the originally specification (i.e. para[0063]) and drawings shows that the lifting mechanism is not a part of the vehicle accessory support apparatus. Rather, the lifting mechanism is something that the vehicle accessory support apparatus can be used together with.  For examination purposes, “a lifting mechanism” of claim 8 is interpreted as an intended use and that it is only required for the vehicle accessory support apparatus to be capable of being used together and is interpreted as ---the[[a]] lifting mechanism--.
Claim 9:
Claim 9 recites that the lifting mechanism is a scissor lift. However, a lifting mechanism has been recited as an intended use in claim 1 (which upon claim 9 depends). Also, a review of the originally specification (i.e. para[0063]) and drawings shows that the lifting mechanism is not a part of the vehicle accessory support apparatus. Rather, the lifting mechanism is something that the vehicle accessory support apparatus can be used together with. For examination purposes, the lifting mechanism of claim 9 and its further structural limitation (the lifting mechanism being a scissor lift) is interpreted as an intended use and that it is only required for the vehicle accessory support apparatus to be capable of being used together.
Claim 10:
Claim 10 recites that the lifting mechanism is hydraulically operated. It is noted that the lifting mechanism has been recited as an intended use in claim 1 (which upon claim 10 depends). Therefore, for examination purposes, the lifting mechanism of claim 10 and its further structural limitation (being hydraulically operated) is interpreted as an intended use and that it is only required for the vehicle accessory support apparatus to be capable of being used together.
Claim 11:
Claim 11 recites “the scissor lift” in line 1. However, there is insufficient antecedent basis for this limitation in the claim. A review of the originally filed specification (i.e. para[0063]) and drawings shows that a scissor lift defines the lifting mechanism, and that the lifting mechanism is not a part of the vehicle accessory support apparatus. Rather, the lifting mechanism is something that the vehicle accessory support apparatus can be used together with. For examination purposes, the scissor lift of claim 11 is interpreted as defining the lifting mechanism of claim 1 and the scissor lift and its further structural limitation (being hydraulically operated using a foot pedal) are interpreted as an intended use, and that it is only required for the vehicle accessory support apparatus to be capable of being used together and is interpreted as --a[[the]] scissor lift--.
Claim 12: 
Claim 12 recites “the at least one member” in line 1. However, there is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 (which upon claim 12 depends) recites “at least one or more tensioning members” in line 5 and “at least one adjustable engaging member” in line 7. It is not clear whether “the at least one member” of claim 12 refers to either “at least one or more tensioning members” or “at least one adjustable engaging member” of claim 1 or if “the at least one member” is adjustable engaging member--.
 Claim 12 recites using “clamp joints” in line 2 for adjusting the at least one adjustable engaging member. It is noted that claim 1 (which upon claim 12 depends) recites that the at least one adjustable engaging member is adjustable by an adjustment mechanism. It is not clear whether clamp joints define the adjustment mechanism or if they are distinct and separate from each other. For examination purposes, upon a review of the originally filed specification and drawings, it is interpreted that the adjustment mechanism includes “clamp joints”. 
Claim 13:
Claim 13 recites the at least one elongate support member further comprises rubber stoppers at at least one end of the at least one elongate support member. First, there is an insufficient antecedent basis for “the at least one elongate support member”. It is noted that claim 1 (which upon claim 13 depends) recites “at least one adjustable engaging member including at least one abutment formation”. A review of the originally filed specification (i.e. para[0071]) and drawings (i.e. figure 2) shows that the at least one elongate support member refers to the at least one adjustable engaging member and that rubber stoppers refer to at least one abutment formation. For examination purposes, both “the at least one elongate support member” in claim 13 are interpreted as --the at least one [[elongate support]]adjustable engaging member--and that the at least one abutment formation includes the rubber stoppers. 
Claim 15:
Claim 15 recites “the scissor lift” and its further limitations. However, there is insufficient antecedent basis for this limitation in the claim. A review of the originally filed specification (i.e. para[0063]) and drawings shows that a scissor lift defines the lifting a[[the]] scissor lift--.
Claim 16:
Claim 16 recites “the scissor lift” in line 2. However, there is insufficient antecedent basis for this limitation in the claim. A review of the originally filed specification (i.e. para[0063]) and drawings shows that a scissor lift defines the lifting mechanism, and that the lifting mechanism is not a part of the vehicle accessory support apparatus. Rather, the lifting mechanism is something that the vehicle accessory support apparatus can be used together with. For examination purposes, the scissor lift of claim 16 is interpreted as defining the lifting mechanism of claim 1 and the scissor lift is interpreted as an intended use, and that it is only required for the vehicle accessory support apparatus to be capable of being used together and is interpreted as --a[[the]] scissor lift--.
Claim 17:
Claim 17 recites “the scissor lift” in line 2. However, there is insufficient antecedent basis for this limitation in the claim. A review of the originally filed specification (i.e. para[0063]) and drawings shows that a scissor lift defines the lifting mechanism, and that the lifting mechanism is not a part of the vehicle accessory support apparatus. Rather, the lifting mechanism is something that the vehicle accessory support apparatus can be used together with. For examination purposes, the scissor lift of claim 17 is interpreted as defining the lifting mechanism of claim 1 and the scissor lift is a[[the]] scissor lift--.
Claim 17 recites “a securing arrangement for securing the frame to a scissor lift”. Claim limitation “a securing arrangement for securing the frame to a scissor lift” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear whether Applicant intended to use the term, “arrangement”, as a generic placeholder for means.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For examination purposes, Examiner assumes that “a securing arrangement for securing the frame to a scissor lift” does not invoke 35 U.S.C. 112(f).
Claim 19:
 Claim 19 recites “at least one abutment formation” in lines 2-3. Claim 18 (which upon claim 19 depends) recites “at least one abutment formation” in line 10. It is not clear whether “at least one abutment formation” of claim 19 refers to “at least one abutment formation” of claim 18 or if they are separate and distinct from each other. For examination purposes, “at least one abutment formation” of claim 19 is interpreted as --the at least one abutment formation--.
Claim 24:
Claim 24 recites “the engaging member” in line 9. However, there is insufficient antecedent basis for this limitation in the claim. Claim 24 recites “at least one horizontally adjustable engaging member” in line 8. It is not clear whether “the engaging member” refers to “at least one horizontally adjustable engaging member” or if they are separate and distinct from each other. For examination purposes, “the engaging member” is interpreted as --the at least one horizontally adjustable engaging member--.
Claims 3-7, 14 are rejected as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the vehicle accessory support apparatus includes at least one or more tensioning members. As set forth under 35 U.S.C. 112(b) above, at least one or more tensioning members has been interpreted as “the at least one or more tensioning members”, and the claimed limitation of claim 2 has been already recited in claim 1. Claim 2 does not recite any further structural limitation of the vehicle accessory support apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 6-8, 12-14, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (5,915,742) in view of Fjellstrom (4,932,639).
Regarding claim 1, Hung (‘742) discloses a vehicle accessory support apparatus 4 (fig1, col.2 line22) suitable for aid in the removal or installation of a vehicle part (fig2; It is noted that a vehicle part is recited as an intended use which the vehicle accessory support apparatus is only required to be capable of performing) associated with a vehicle, the apparatus comprising: 
a frame 41,42,44,45 (col.2 lines22-23), the frame 41,44,45 being adapted for secure attachment to a lifting mechanism 2 (fig1, col.2 line5);
the frame 41,42,44,45 including at least one or more attachment formations 42 (col.2 lines22-23) configured for attachment of at least one or more clamping members 421 (col.2 line33) between the frame 41,42,44,45 and the vehicle part in use; 
at least one adjustable engaging member 451 (col.2 line49) including at least one abutment formation 456 (col.2 lines55-56) for abutting the vehicle part in use, the at least one adjustable engaging member 451 being moveably attached to the frame 41,42,44,45 in an adjustable fashion by an adjustment mechanism 452,453 (col.2 lines49-52); and
wherein, in use, the at least one adjustable engaging member 451 is adjustable in length to thereby adjust the orientation of the vehicle part to facilitate installation of the vehicle part on the vehicle (col.2 line65-col.3 line4).
However, Hung does not explicitly teach a use of at least one or more tensioning members instead of the at least one or more clamping members 421. Fjellstrom (‘639) teaches 
It is noted that “a bull bar” is recited as an intended use in the preamble of the claim. Therefore, it is only required for the vehicle accessory support apparatus taught by the combination of Hung and Fjellstrom to be capable of performing the intended use. In this case, the combination of Hung and Fjellstrom teaches each and every positively recited structural limitations of the vehicle accessory support apparatus, therefore, the vehicle accessory support apparatus taught by the combination of Hung and Fjellstrom is capable of performing the intended use. 
Regarding claim 2, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1, wherein the vehicle accessory support apparatus includes the at least one or more tensioning members 26 (Fjellstrom).
Regarding claim 3¸ the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further discloses wherein the attachment formations 42 are located at a level above the at least one abutment formation 456 (fig1).
Regarding claim 4¸ the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further discloses wherein the at least one adjustable engaging member 451 is elongate (fig1).
Regarding claim 5, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further discloses wherein the at least one 
Regarding claim 7, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1, wherein the at least one or more tensioning members 26 (Fjellstrom) are adjustable straps 26 (Fjellstrom; col.3 lines15-26).
Regarding claim 8, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further discloses wherein the vehicle accessory support apparatus is used with the lifting mechanism 2. As set forth under 35 U.S.C. 112(b) above, the lifting mechanism is not interpreted as a part of the vehicle accessory support apparatus, rather the lifting mechanism is interpreted to be used with the vehicle accessory support apparatus.
Regarding claim 12, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further disclose swherien the at least one adjustable engaging member 451 is adjustable using clamp joints 452,453 (col.2 lines50-51; as set forth under 35 U.S.C. 112(b), it is interpreted that the adjustment mechanism includes “clamp joints”).
Regarding claim 13, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further discloses wherein the at least one adjustable engaging member 451 further comprises rubber stoppers 456 (col.2 lines55-56; as set forth under 35 U.S.C. 112(b), it is interpreted that the at least one abutment formation includes the rubber stoppers) at at least one end (when the rubber stoppers 456 are moved to an end) of the at least one adjustable engaging member 451.
Regarding claim 14
Regarding claim 18, Hung (‘742) discloses a vehicle accessory support apparatus 4 (fig1, col.2 line22) suitable for aid in the removal or installation of a vehicle part (fig2; It is noted that a vehicle part is recited as an intended use which the vehicle accessory support apparatus is only required to be capable of performing) associated with a vehicle, the apparatus comprising: 
a frame 41,42,44,45 (col.2 lines22-23), the frame 41,44,45 being adapted for secure attachment to a lifting mechanism 2 (fig1, col.2 line5);
at least one or more clamps 42 (col.2 line22-23) attachable to the frame 41,42,44,45,
the at least one or more clamps 42 being configured for attachment to the vehicle part in use (fig2);
at least one compression member 451 (col.2 line49) attachable to the frame 41,42,44,45 (fig1), the compression member 451 including at least one abutment formation 456 (col.2 lines55-56) for abutting the vehicle part in use,
wherein at least the compression member 451 is adjustable in length to thereby adjust the orientation of the vehicle part to facilitate installation of the vehicle part (col.2 lines49-52, col.2 line65-col.3 line4).
However, Hung does not explicitly teach a use of at least one or more tensioning members instead of the at least one or more clamping members 421 and that the one or more tensioners are configured to pull the vehicle part toward the frame in use. Fjellstrom (‘639) teaches a use of a tensioning member 26 (col.3 line21) in a form of an adjustable strap (col.3 lines15-26, fig1) having a clamping member 28 (col.2 line22) at an end of the tensioning member 26 (fig1) and that the tensioner 26 is configured the pull the vehicle part towards a frame 82 (figs1-2) so that tension on the tensioning member 26 will act to draw a vehicle part into a tighter clamping action (col.3 lines21-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung to use at 
It is noted that “a bull bar” is recited as an intended use in the preamble of the claim. Therefore, it is only required for the vehicle accessory support apparatus taught by the combination of Hung and Fjellstrom to be capable of performing the intended use. In this case, the combination of Hung and Fjellstrom teaches each and every positively recited structural limitations of the vehicle accessory support apparatus, therefore, the vehicle accessory support apparatus taught by the combination of Hung and Fjellstrom is capable of performing the intended use. 
Regarding claim 19¸ the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 18. Hung further discloses wherein the compression member 451 is an elongate adjustable engaging member (fig1, col.2 lines48-52) including the at least one abutment formation 456 for abutting the vehicle part in use.
Regarding claim 20, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 18. Hung further discloses wherein the compression member 451 is adjustable to move substantially linearly (col.2 lines48-52; fig1).
Regarding claim 21¸ the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 18. Hung further discloses wherein the compression member 451 is adjustably moveable in a horizontal direction in use (col.2 lines48-52, fig1).
Regarding claim 22, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 18, wherein the tensioners 26 (Fjellstrom) are flexible elongate members (Fjellstrom, “webbing strap”).
Regarding claim 23
Regarding claim 24¸Hung (‘742) discloses a vehicle accessory support apparatus 4 (fig1, col.2 line22) suitable for aid in the removal or installation of a vehicle part (fig2; It is noted that a vehicle part is recited as an intended use which the vehicle accessory support apparatus is only required to be capable of performing) associated with a vehicle, the apparatus comprising: 
a frame 41,42,44,45 (col.2 lines22-23), the frame 41,44,45 being adapted for secure attachment to a lifting mechanism 2 (fig1, col.2 line5); the frame 41,42,44,45 includiing
at least one or more attachment formations 42 (col.2 lines22-23) configured for attachment of at least one or more clamping members 421 (col.2 line33) between the frame 41,42,44,45 and the vehicle part in use;
at least one horizontally adjustable engaging member 451 (col.2 line49) including at least one abutment formation 456 (col.2 lines55-56) for abutting the vehicle part in use, the at least one horizontally adjustable engaging member 451 being moveably attached to the frame 41,42,44,45 in an adjustable fashion by an adjustment mechanism 452,453 (col.2 lines49-52); and
wherein, in use, the at least one adjustable engaging member 451 is adjustable in length to thereby adjust the orientation of the vehicle part to facilitate installation of the vehicle part on the vehicle (col.2 line65-col.3 line4).
However, Hung does not explicitly teach a use of at least one or more tensioning members instead of the at least one or more clamping members 421. Hung teaches a use of  Fjellstrom (‘639) teaches a use of a tensioning member 26 (col.3 line21) in a form of an adjustable strap (col.3 lines15-26, fig1) having a clamping member 28 (col.2 line22) at an end of the tensioning member 26 (fig1) so that tension on the tensioning member 26 will act to draw a vehicle part into a tighter clamping action (col.3 lines21-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung 
It is noted that “a bull bar” is recited as an intended use in the preamble of the claim. Therefore, it is only required for the vehicle accessory support apparatus taught by the combination of Hung and Fjellstrom to be capable of performing the intended use. In this case, the combination of Hung and Fjellstrom teaches each and every positively recited structural limitations of the vehicle accessory support apparatus, therefore, the vehicle accessory support apparatus taught by the combination of Hung and Fjellstrom is capable of performing the intended use.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hung (5,915,742) and Fjellstrom (4,932,639) in further view of Crabtree (5,123,803).
Regarding claim 6
Regarding claim 10, the combination of Hung, Fjellstrom, and Crabtree teaches the vehicle accessory support apparatus of claim 6. As set forth under 35 U.S.C. 112(b) above, the lifting mechanism not interpreted as a part of the vehicle accessory support apparatus, rather the lifting mechanism is interpreted to be used with the vehicle accessory support apparatus. Hung discloses that the lifting mechanism 2 uses a pump pedal for pushing up an output shaft of the jack and that the jack is a well-known art (col.2 lines5-6). Therefore, one of ordinary skill in the art would readily understand that the vehicle accessory support apparatus taught by the combination of Hung, Fjellstrom, and Crabtree is capable of being used with the lifting mechanism which is hydraulically operated.

Claims 9, 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hung (5,915,742) and Fjellstrom (4,932,639) in further view of Chamoun (US 10,894,702 B2).
Regarding claim 9, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. As set forth under 35 U.S.C. 112(b) above, the lifting mechanism is not interpreted as a part of the vehicle accessory support apparatus, rather the lifting mechanism is interpreted to be used with the vehicle accessory support apparatus. The combination of Hung and Fjellstrom does not explicity teach that the vehicle accessory support apparatus can be used with a scissor lift. However, Chamoun (‘702) teaches that a scissor lift is one of known lifting mechanisms in the art to raise the vehicle support apparatus (col.3 lines2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle accessory support apparatus with a scissor lift, as a scissor lift is one of known lifting mechanisms in the art to raise the vehicle support apparatus (Chamoun, col.3 lines2-6).
Regarding claim 11¸ the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 7. As set forth under 35 U.S.C. 112(b) above, a scissor lift 
Regarding claim 15¸ the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. As set forth under 35 U.S.C. 112(b) above, a scissor lift defining the lifting mechanism and further limitations of the scissor lift are not interpreted as parts of the vehicle accessory support apparatus, rather the scissor lift (with its further limitations) is interpreted to be used with the vehicle accessory support apparatus. The combination of Hung and Fjellstrom does not explicity teach that the vehicle accessory support apparatus can be used with a scissor lift. However, Chamoun (‘702) teaches that a scissor lift is one of known lifting mechanisms in the art to raise the vehicle support apparatus (col.3 lines2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle accessory support apparatus with a scissor lift, as a scissor lift is one of known lifting mechanisms in the art to raise the vehicle support apparatus (Chamoun, col.3 lines2-6)
Regarding claim 16, the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further discloses a support formation 43 (col.2 lines22-23) adapted for attachment to the lifting mechanism 2 (via the frame 41,42,44,45, fig1), the support formation 43 being configured for supporting vehicle accessories (fig2).  As set forth 
Regarding claim 17¸ the combination of Hung and Fjellstrom teaches the vehicle accessory support apparatus of claim 1. Hung further discloses wherein the frame 41,42,44,45 includes a securing arrangement 41 (via an element 3; figs1-2; col.2 lines8-9, 24-25) for securing the frame to the lifting mechanism 2. As set forth under 35 U.S.C. 112(b) above, a scissor lift defining the lifting mechanism is not interpreted as a part of the vehicle accessory support apparatus, rather the scissor lift is interpreted to be used with the vehicle accessory support apparatus. The combination of Hung and Fjellstrom does not explicity teach that the vehicle accessory support apparatus can be used with a scissor lift. However, Chamoun (‘702) teaches that a scissor lift is one of known lifting mechanisms in the art to raise the vehicle support apparatus (col.3 lines2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle accessory support apparatus with a scissor lift, as a scissor lift is one of known lifting mechanisms in the art to raise the vehicle support apparatus (Chamoun, col.3 lines2-6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723